Citation Nr: 0332109	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  97-33 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a colon disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from April 1979 to March 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

By letter received in August 2003, the veteran indicated that 
he no longer desired a hearing.  Thus, the hearing request is 
considered withdrawn.  38 C.F.R. § 20.704 (2003).  

This case has previously come before the Board.  In March 
2003, the issue was remanded to the RO for additional 
development.  The case has been returned to the Board for 
further appellate review.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Treatment records dated in September 1979 reflect complaints 
of recurring abdominal and back pain with loose stool, 
vomiting and aching extremities.  The impressions were 
possible viral enteritis and influenza.  In January 1980 the 
diagnosis was abdominal pain.  X-ray examination of the 
abdomen showed a normal intestinal gas pattern, with a large 
amount of fecal matter.  The March 1980 separation 
examination report shows that the gastro-urinary system was 
normal.  On the accompanying medical history he indicated 
that he had or had had intestinal trouble.  

The veteran underwent a VA examination in October 2002.  The 
pertinent diagnoses were alleged 'constriction of the 
colon," not substantiated by medical records; and 
diverticular disease of the colon without evidence of 
diverticulitis.

The examiner opined that the veteran's current, mild 
diverticular disease was more than likely not related to his 
previous diagnoses in 1980 of gastroenteritis and 
constipation.  He stated that it was possible that the 
veteran had the beginnings of diverticular disease at that 
time, as it was a long-term condition, but no definitive work 
up was performed during service or since separation.  

There is insufficient evidence to determine whether any colon 
disorder is related to service.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

The RO should send the claims folder to 
the examiner who performed the October 
2002 VA examination, if available, 
otherwise another VA examiner.  The 
examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50-50-
probability) that a colon disorder had 
an onset during service.  A response in 
the positive or negative should be 
obtained.  A complete rationale should 
accompany any opinion provided.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


